Exhibit 10.1

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY "[***]". SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

 

AMENDMENT No. 1 TO SUPPLY AGREEMENT

This Amendment No. 1 to the Supply Agreement, effective as of September 7, 2011,
amends that certain Supply Agreement dated as of July 18, 2009 ("Supply
Agreement"), by and between CODA Automotive, Inc. ("CODA") and UQM Technologies,
Inc. ("Supplier"). Capitalized terms used herein but not defined herein shall
have the meanings ascribed to them in the Supply Agreement.

WHEREAS, Supplier has experienced increases in the pricing for rare earth
materials, and CODA has agreed to compensate Supplier for such price increases,
subject to certain terms and conditions set forth herein;

WHEREAS, Supplier and CODA have agreed to use their best efforts to achieve
material cost reductions, employing such tools as [***] relating to the Product;

WHEREAS, Supplier and CODA have agreed to apply the cost reductions as set forth
in this Amendment;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Supply Agreement
by adding the following terms and conditions:

1. The following new paragraph shall be added after the first full paragraph of
Section 1.2 of Exhibit B Purchase Terms and Conditions of the Supply Agreement
("Exhibit B"):

"Notwithstanding the foregoing, in order to achieve the cost reduction
objectives set forth herein, CODA shall have the right to [***] to be provided
by Supplier no later than September 9, 2011. In conjunction therewith, Supplier
will provide CODA with a detailed cost analysis (including but not limited to, a
paid invoice) to support the [***] increase in the price of each motor that
Supplier has experienced due to a market-wide increase in the cost of rare earth
magnets. In exchange for the payment by CODA of the "Total Magnet Escalation
Costs" (as defined in Section 2 of this Amendment), Supplier hereby agrees that
[***] will be reflected as a cost reduction in the Supplier purchase price,
[***], until CODA has recouped the Total Magnet Escalation Costs. After CODA has
recouped the Total Magnet Escalation Costs, all future cost reductions will be
divided [***] by CODA and Supplier. [***]."

2. Subject to Supplier's performance of its obligations set forth in Section 1
of this Amendment, CODA has agreed to:

(a) Notwithstanding the pricing terms set forth in Exhibit A Product Schedule of
the Supply Agreement ("Exhibit A"), CODA shall pay Supplier [***] ("Magnet
Escalation Costs") for [***] units to be ordered by CODA at a fixed rate of
[***] per unit above the purchase price per unit as set forth in Exhibit A (and
as amended pursuant to the terms and conditions of the Supply Agreement). This
added cost is based on a base of [***]. The Magnet Escalation Costs shall be
paid to Supplier in [***].

(b) In connection with orders after [***] units, CODA shall pay Supplier, on an
order to order basis, for actual magnet escalation costs over the [***] base
cost [***] to calculate any costs in excess of the Magnet Escalation Costs
(together with the Magnet Escalation Costs, the "Total Magnet Escalation
Costs"). Supplier will provide CODA with a detailed cost analysis (including but
not limited to, a paid invoice) to support future escalation costs. CODA shall
pay Supplier for such future magnet escalation costs in [***], with the [***]
payment due [***] after Supplier has submitted a copy of the paid invoice.

3. In accordance with Section 1.3 of Exhibit B, CODA recognizes that Supplier
may have incurred added tariff/tax as the result of Case A570-967-000 relating
to the import of aluminum extrusions from China. Accordingly, CODA, upon
receiving a paid invoice representing this added cost, will reimburse Supplier
for such cost.

4. Except as specifically amended herein, the Supply Agreement shall remain in
full force and effect as to all of its terms and conditions without this
Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by persons
duly authorized as of the date and year first above written.

UQM TECHNOLOGIES, INC.  CODA AUTOMOTIVE, INC. /s/ Eric Ridenour  /s/ Waqas
Sherwani Eric Ridenour Waqas Sherwani President and CEO Vice President Supply
Chain

 

 

 